Citation Nr: 0400598	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, claimed as stress. 
 
2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 
 
3.  Entitlement to service connection for residuals of 
pilonidal cyst. 
 
4.  Entitlement to service connection for heart disease, to 
include cardiomegaly and myocardial infarction. 
 
5.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty from January to May 
1970.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied service connection for stress, 
COPD, residuals of pilonidal cyst, coronary artery disease, 
to include cardiomegaly and myocardial infarction, and a 
total rating based on unemployability due to service-
connected disability.  The appellant expressed 
dissatisfaction with these determinations in a notice of 
disagreement received in August 2002, and perfected a timely 
appeal to the Board.  


REMAND

The record reflects that when the veteran filed his claims 
for compensation in May 2001, he provided a list of 
physicians who had treated him since 1961.  However, he did 
not provided authorization to retrieve information from Drs. 
Paul E. Gordon, Sidney Jackson, and Ahmed Hussari.  Such 
records may be relevant to the adjudication of the claims.

The veteran stated in correspondence dated in June 2003 that 
he had received ongoing VA outpatient treatment in the mental 
hygiene clinic at the Louis A. Johnson Veteran Medical Center 
in Clarksburg, West Virginia, since December 2002.  In 
October 2003, he submitted VA outpatient records dated 
between June and August 2003.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Therefore, records dated prior to June 19, 
2003 and after August 26, 1003 should be requested and 
associated with the claims folder.  

With respect to the outpatient records received at the Board 
in October 2003, the Board cannot consider new evidence in 
the first instance.  Such evidence must initially be reviewed 
by the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).

VA is required to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
These notice requirements are not met unless VA can point to 
a specific document in the claims folder.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has not been 
provided with this notice.

On examination for entry into officer candidate school in 
August 1969, the veteran reported a history of pilonidal 
cyst.  On examination it was noted that there was no 
pilonidal cyst.  A medical board report in April 1970 shows 
findings of a pilonidal cyst that had pre-existed service.  
The veteran had reported a period of purulent discharge from 
the cyst in 1968.  On medical board evaluation purulent 
discharge was noted.

Veterans are presumed to be in good health when accepted for 
service, except for defects noted at the time of the 
examination, acceptance and enrollment in service.  This 
presumption of soundness can only be rebutted by clear and 
unmistakable evidence that a condition pre-existed service 
and was not aggravated therein.  38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-2003 (Jul. 16, 2003); 68 Fed. Reg.--.

On VA examination in October 2001, the examiner noted a 
pilonidal cyst but concluded that it had pre-existed service.  
The examiner expressed no opinion on the question of 
aggravation.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding the 
claims on appeal.

2.  The veteran should be asked to 
submit releases so that the RO can 
obtain relevant records from Drs. Paul 
E. Gordon, Sidney Jackson, and Ahmed 
Hussari.

3.  The RO should request records of 
the veteran's treatment at the Mental 
Hygiene Clinic at the Clarksburg, West 
Virginia VA Medical Center for the 
period from December 2002 to June 19, 
2003.  

4.  The RO should ask the examiner who 
provided the October 2001, VA scar 
examination to review the claims folder.  
The examiner should then express opinions 
as to whether the pilonidal cyst clearly 
and unmistakable pre-existed service, 
and, if so, whether the evidence is clear 
and unmistakable that the pre-existing 
pilonidal cyst underwent no permanent 
increase in severity during service.  If 
the examiner who provided the October 
2001 examination is unavailable, another 
qualified medical professional should 
examine the claims folder and provide the 
necessary opinions.

5.  Thereafter, if otherwise in order, 
the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

